DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
All references in the information disclosure statement (IDS) submitted on 11/10/2017 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matiere (U.S. Application Publication No. 2004/0112901) in view of Davis et al. (U.S. Patent No. 3,878,658), Welch (U.S. Patent No. 2,723,048) and Keyl (U.S. Patent No. 5,829,209).
Regarding claims 1-5, 11, 13 and 16, Matiere discloses a large container comprising: a floor (4); a wall (10) assembled from a plurality of plates (2), the plurality of plates having an inner surface (22) that faces an interior of the wall after it is assembled; and a plurality of film sections (3), at least one film section covering the inner surface of each plate in the plurality of plates (Fig. 12); wherein a sealing seam (at 36) that is impermeable to fluid is formed between every two adjacent joints of the film sections to form a film that is a completely sealed film on the inner surface, wherein the plurality of film sections are provided as separate sections, one for each plate of the plurality of plates, the film sections being dimensioned larger than each respective plate (Fig. 6); and wherein the plate and film are provided as a prefabricated wall segment (product by process), wherein the film sections are dimensioned to extend over several plates of the plurality of plates (Fig. 12), wherein the wall has an overall height and the film sections are dimensioned to extend over the overall height (par. 40), wherein adjacent film sections on the wall overlap each other with an area of overlap and are welded (36) directly to each another in the area of overlap, wherein the each plate of the plurality of plates has a surface coating (par. 105), and wherein the film is affixed to the floor at a plurality of points on the floor (Fig. 11).
Matiere fails to teach a thermally insulating intermediate layer is provided between the film and the floor, a thermally insulating intermediate layer is provided between the film and the plurality of plates, wherein the thermally insulating intermediate layer includes two intermediate layers, wherein each plate in the plurality of plates is fastened to another plate from the plurality of plates by a U-shaped connector, the fasteners extending through a region of the U-shaped connector from outside the wall to inside a retainer plate, the retainer plate holding the first thermally insulting intermediate layer in a position on the plates of the plurality of plates and also fixing film strips that are arranged between the first thermally insulting intermediate layer and the first film, the film strips projecting beyond the retainer plate and being affixed to the first film; and wherein threaded sleeves that are open at both axial ends are screwed onto holding screws, which in turn are fastened to the retainer plates, and a single continuous film.
Davis teaches that it is known in the art to manufacture a container with a plurality of thermally insulating intermediate layers (col. 3, lines 14-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with thermal insulation, as taught by Davis, in order to provide insulation in the container.
Welch teaches that it is known in the art to connect plates together with U-shaped connectors (14, in cross section), fasteners extending through a region of the U-shaped connector from outside the wall to inside a retainer plate (30), the retainer plate holding layers in a position; and wherein threaded sleeves (35) that are open at both axial ends are screwed onto holding screws, which in turn are fastened to the retainer plates (Fig. 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Matiere with the connection structure taught by Welch, in order to securely connect portions of the container together and such a modification would be the use of a known technique. The modified structure would have the film layer relationship claimed.
Keyl teaches that it is known in the art to manufacture container with multiple panels that are sealed together (at 31) to be single and continuous (Fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container of Matiere with a seal, as suggested by Keyl, at junction between 33a and 33b, so that the seal was continuous, in order to eliminate small crevices in the interior of the container.
Regarding claims 6-9, Matiere teaches wherein the container can be sized depending on specific requirements (par. 70), but fails to teach the specific dimensions claimed. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the plates with the claimed dimensions to adjust the container for different requirements and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matiere, as modified above, in view of Andrews (U.S. Patent No. 3,956,860).
Matiere fails to teach wherein the plates are made from steel.
Andrews teaches that it is known in the art to manufacture structures out of steel (col. 1, lines 62-68).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the plates out of steel, as taught by Andrews, in order to adjust the cost or strength of the plates.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matiere, as modified above, in view of Keller (U.S. Patent No. 5,246,759).
Matiere fails to teach wherein a spacer sheet is provided between the plurality of plates and the film, thereby creating a ventilation space, wherein the spacer sheet has a fluid-impermeable layer, and wherein the fluid-impermeable layers of adjacent spacer sheets are connected to each other so as to provide a fluid- impermeable barrier against the fluid to be stored in the large container.
Keller teaches that it is known in the art to manufacture a container with a spacer sheet for providing a ventilation space (col. 3, lines 22-30).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the container with spacer sheets, in order to better insulate the container.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have sealed sheets together, since Matiere teaches sealing sheets together and in order to seal the interior of the container.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733